Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/30/2021.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-2 and 4 are pending and are presented for examination.  

Regards Applicant’s argument: 
Applicant argues the prior art, LEE et al (WO 2016167409 A1), does not teach “obtained by recessing the body wall from the first surface toward the second surface”. 
The phrase is product-by-process limitation.  MPEP 2113 states it is not patentable limitation as claim 1 is a product claim.  It is not considered as a structural limitation (The examiner’s writing on 10/4/2021 has a typo-error as “not” is missing).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 1 recites “the insertion holes extend through the body wall and the circumferential wall”.  It is vague and indefinite.  It appears to mean the insertion holes extend through (both) the body wall and the circumferential wall.   Or, It may had intended to mean “the insertion holes extend through (one of) the body wall and the circumferential wall”.  
Per claim recitations, “wherein the cover includes a plate-shaped body wall, and insertion holes extending through a periphery of the body wall, the fasteners being inserted through the insertion holes”: this means the insertion holes are the holes at the body wall of the cover.  
“a second thickness portion located around at least one of the insertion holes”: this means the holes are that are at the second thickness portion.   

The insertion holes in the claim 1 are holes at the body wall.  Therefore, the insertion holes are extend through the body wall and (additionally)  the circumferential wall.   This is not same as specification.  Specification shows (Fig. 5) some of insertion holes are extending through the body wall, and some of the holes are extending through the circumferential wall.  MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
(2) Claim 2: “specific fastener”.  It is vague and indefinite.  “specific” has not been defined.  
“the fasteners are inserted through the insertion holes include specific insertion holes through which the specific fasteners are inserted” is vague and indefinite.  Two sentences are mixed together.  It could be separated sentences, or a typo-error. 
“the fasteners are inserted through the insertion holes, and specific insertion holes through which the specific fasteners are inserted”, or “the fasteners inserted through the insertion holes include specific insertion holes through which the specific fasteners are inserted”, or “the fasteners are inserted through the insertion holes including specific insertion holes through which the specific fasteners are inserted”, or, etc.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (WO 2016167409 A1).  
As for claim 1, LEE discloses a motor-driven compressor comprising: 
a compression mechanism (120, Fig. 1) configured to compress fluid; 
an electric motor (110) configured to drive the compression mechanism; 
an inverter (200) configured to control driving of the electric motor; 
a housing (100) [56, 57] that accommodates the compression mechanism and the electric motor; and 
a cover (300 and 210, Fig. 1) fastened to the housing by fasteners (70), the cover defining an accommodation chamber (internal cavity, Fig. 1) with the housing to accommodate the inverter, 

insertion holes (330) extending through a periphery of the body wall, the fasteners being inserted through the insertion holes, and 
the body wall (see Fig. 7) includes 
a first surface (311, inner surface) that faces the inverter in the accommodation chamber (refer Fig. 1), 
a second surface (312, outer surface, refer Fig. 3) located at a side of the body wall opposite from the first surface, 
a first thickness portion (at rib 370) having a first thickness, and 
a second thickness portion (recess under round rib at 330) located around at least one of the insertion holes (330), 
wherein the second thickness portion has a second thickness that is smaller than the first thickness (rib vs. recess) and is obtained by recessing the body wall from the first surface toward the second surface (this limitation is product by process, MPEP 2113.  The resulting structure is a recess of second surface relative to first surface), 
wherein the cover includes a circumferential wall (350, refer Fig. 2) extending from an outer edge of the body wall toward the housing,
the insertion holes extend through the body wall and the circumferential wall (see 112 rejection),
the second thickness portion extends around a corresponding one of the insertion holes to be concentric to the insertion hole, and opposite ends of the second 
Embodiment of Fig.7 shows the insertion holes (330) extend through the body wall, but not clear to show the insertion holes extend through the circumferential wall as well.   However, if the claim means “the insertion holes extend through (one of) the body wall and the circumferential wall”.  
Embodiments of Figs.2, 4, 5 show the insertion holes extend through the circumferential wall as well at inner surface.  Hence, it would have been obvious to combine the teachings of LEE by shaping the circumferential wall bigger at the hole locations.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
The method step “obtained by recessing the body wall” is obvious to produce the structure of recesses (MPEP 2113).  Therefore, depending on meaning of claim, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art for mechanical strength and reduced noise and vibration. 

As for claim 2, LEE discloses the motor-driven compressor according to claim 1, 
	wherein the housing includes a motor accommodation portion (space for motor) that accommodates the electric motor, 
among the plurality of fasteners, at least one fastener that fastens the cover to the motor accommodation portion is a specific fastener (each fastener is considered specific),


As for claim 4, LEE discloses the motor-driven compressor according to claim 1, further comprising a positioner (combination of holes and fasteners) that positions the housing and the cover, wherein the positioner includes a fitting portion (holes on housing) provided in the housing and a fitted portion (holes and fasteners on the cover) provided in the circumferential wall and fitted to the fitting portion, and the fitted portion is adjacent to the second thickness portion (Fig. 7).  The claim 4 dese not define any further structure about positioner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834